18-10509-shl           Doc 1094   Filed 09/24/19     Entered 09/24/19 16:38:02            Main Document
                                                   Pg 1 of 3


 JENNER & BLOCK LLP
 Marc Hankin
 Carl Wedoff
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600

 Angela Allen (admitted pro hac vice)
 353 North Clark Street
 Chicago, Illinois 60654
 (312) 222-9350

 Counsel for the Chapter 11 Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                    Chapter 11

     FIRESTAR DIAMOND, INC., et al.                            No. 18-10509 (SHL)

                             Debtors.1                         (Jointly Administered)


                               NOTICE OF AGENDA OF MATTERS
                          SCHEDULED FOR SEPTEMBER 26, 2019 HEARING

Date:                    Thursday, September 26, 2019 at 2:00 p.m. Eastern Time

Location:                United States Bankruptcy Court for the Southern District of New York
                         Alexander Hamilton U.S. Custom House, Courtroom 701
                         One Bowling Green
                         New York, New York 10004

                                          CHAPTER 11 CASE

              1.   REALREAL INC. SALE PROCEDURES MOTION

                       Chapter 11 Trustees Motion For Order Authorizing The Trustee To Enter Into
                        Consignment Agreement With The RealReal, Inc. And To Consummate Sales Of
                        Inventory [Dkt. 1054]



 1 The Debtors in these jointly administered chapter 11 cases and the last four digits of each Debtor’s
 federal tax identification number are: (i) Firestar Diamond, Inc. (2729); (ii) Old AJ, Inc., f/k/a A. Jaffe,
 Inc. (4756); and (iii) Fantasy, Inc. (1673).
18-10509-shl       Doc 1094    Filed 09/24/19     Entered 09/24/19 16:38:02       Main Document
                                                Pg 2 of 3


                   Responses Received: None.

                   Status: This matter is going forward.

                                   ADJOURNED MATTERS

       2.      PRE-TRIAL CONFERENCE  LEVIN V. FIRESTAR INTERNATIONAL PVT.
               LTD., ET AL., ADV. PROC. NO. 19-1002

                    Related Documents:w

                    A. Complaint [Adv. No . 19-1002, Dkt. 1]

                    B. Order (I) Authorizing Email Service, (II) Setting Foreign Defendants’ Time to
                       Respond to the Complaint; and (III) Adjourning the Pretrial Conference [Adv.
                       No. 19-1002, Dkt. 6]

                    C. Answer [Adv. No . 19-1002, Dkt. 11]

                    Status: This matter will be adjourned to November 18, 2019 at 2:30 p.m.
                     EST.

       3.      FANTASY DIAMOND CLAIM OBJECTION

                   Chapter 11 Trustee's Objection To Claim Filed By Fantasy Diamond Corporation
                    [Dkt. 1043]

                   Responses Received: Amended Response of Fantasy Diamond Corporation in
                    Opposition to Chapter 11 Trustee's Objection To Claim Filed By Fantasy Diamond
                    Corporation [Dkt. 1086]

                   Status: This matter will be adjourned to a date to be determined.




                                                  2
18-10509-shl   Doc 1094   Filed 09/24/19     Entered 09/24/19 16:38:02      Main Document
                                           Pg 3 of 3


 Dated: September 24, 2019             Respectfully submitted,
        New York, New York
                                       JENNER & BLOCK LLP

                                       By: /s/ Marc Hankin
                                       Marc Hankin
                                       Carl Wedoff
                                       919 Third Avenue
                                       New York, New York 10022
                                       (212) 891-1600
                                       mhankin@jenner.com
                                       cwedoff@jenner.com

                                       Angela Allen (admitted pro hac vice)
                                       353 North Clark Street
                                       Chicago, Illinois 60654
                                       (312) 222-9350
                                       aallen@jenner.com

                                       Counsel for the Chapter 11 Trustee




                                             3
